Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Mr. Peter Manso on 4/28/2021.
The application has been amended as follows: 
1. In claim 7, line 1, replace "A method of claim 64" with "A method claim 6".
2. In claim 9, line 6, after “administering intranasally” insert “testosterone gel”.
3. In claim 10, line 4, after “testosterone” insert “gel”.
4. Cancel claim 14.
5. In claim 22, line 1, replace “The intranasal testosterone method” with “The nasal testosterone method”.
6. In claim 30, line 1, replace “The intranasal testosterone method” with “The nasal testosterone method”.
7. In claim 30, lines 1-2, delete "wherein said intranasal testosterone gel comprises 4.5% testosterone,” and insert “wherein the pharmaceutical vehicle comprises”.

9. In claim 32, line 21, delete “such as oxymetazoline,”.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1, 2, 4, 6-32 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 7-21 of US Application No. 16,532,776 is herein withdrawn. Note: Applicant has filed a Terminal Disclaimer.
Applicant's amendment to claims and arguments filed on 03/22/2021, and 04/13/2021 have been fully considered. Upon further consideration in view of Applicant’s amendment and remarks filed on 03/22/2021, and 04/13/2021 all the rejections of record made in the Non-Final Rejection dated 12/21/2020 are herein withdrawn.

In light of the Applicant’s amendment to claims and arguments filed on 03/22/2021, and 04/13/2021, claims 1, 2, 4, 6-13, 15-30, 32 are allowed and renumbered to claims 1-28.
The instant invention as defined by claims 1, 2, 4, 6-13, 15-30, 32 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627